DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered.

Response to Amendment
With the amendment of 07/12/2021, all previously pending claims were cancelled. Therefore, any previous rejection or objection to such claims is moot. The newly presented claims do not recite anything about “normalizing”. As the Boyden reference was relied upon in the previous rejection under 35 USC 103 solely to address the “normalizing” step, Boyden is no longer relied upon in the new rejections presented below. Therefore, Applicant’s remarks as to the Boyden reference are moot.
Applicant’s remarks as to Kinde, Rabinowitz and Johnson, to the extent they apply to the rejections set forth herein, will be addressed following such rejections.

Claim Interpretation
New claim 35, step (e) reads: comparing a number of the read counts that map to a chromosome of interest to a number of the read counts that map to one or more reference chromosomes.
The term “reference chromosome” is subject to more than one interpretation.
A first interpretation is that the reference chromosome refers to a different chromosome in the same sample. For example, the number of read counts for chromosome 21 (a chromosome of interest) is compared to the number of read counts for chromosome 1 (a “reference chromosome”) in the same sample.
A second interpretation is that the reference chromosome refers to the same chromosome in a different sample (i.e. a “control” or “reference” sample known to be euploid). For example, the number of read counts for chromosome 21 (a chromosome of interest in the sample) is compared to the number of read counts for chromosome 21 (a “reference chromosome”) in a reference sample.
The word “compar” was searched in the original claims and specification. The findings are as follows:
Original claim 12: “The method of claim 1, wherein the determining chromosome count step comprises the generation and comparison of a z-score for a chromosome of interest.” [Inapplicable]
Specification page 2: “In another aspect of the method, chromosome count is determined by the generation and comparison of a z-score for a chromosome of interest.” [Inapplicable]
Specification page 12: “Furthermore, the smaller number of fragments to be assessed (compared to the whole genome) streamlines the genome matching and analysis processes.” [Inapplicable]
Specification page 14: “Assembly of reads into contigs is further discussed in Husemann, P. and Stoye, J, Phylogenetic Comparative Assembly, 2009, Algorithms in Bioinformatics: 9th International 
Specification page 20: “With each contig aligned to genomic sequences at genomic loci of at least one reference genome, the number of matching amplicons at individual loci can be counted. The number of amplicons matched to genomic loci on the chromosome(s) of interest can be compared to numbers of amplicons matched to genomic loci on the reference chromosome.” [Relevant; see discussion below]
Specification page 21: “The sequence read counts for each genomic region of interest within a sample will be normalized according to the total read count across all control references within the sample. 
After normalizing read counts for both the genomic regions of interest and control references, copy number states can be determined. In one embodiment, the normalized values for each sample of interest will be compared to the normalized values for a control sample. A ratio, for example, may be generated based on the comparison, wherein the ratio is indicative of copy number and further determinative of any copy number variation.” [Relevant; see discussion below]
Specification page 23: “Aneuploidy status of a sample can also be determined by comparison of z-scores.” [Inapplicable]
As shown, there are only two instances in the original disclosure involving a comparing numbers of amplicons/read counts between a chromosome or genomic region of interest and a “reference”. The specification at page 21 is clearly comparing one sample to another, which is supportive of the second interpretation noted above. However, the specification at page 20 is consistent with either interpretation. 
For this reason, either interpretation will be considered for purposes of examination over the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Because claim 35 can be interpreted in more than one way, as discussed above, it is not clear what falls within the scope of the claim. See MPEP 2173.04: “But a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim).”
Because claims 36-46 depend from claim 35, they are rejected for the same reason.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 40 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as filed does not disclose comparing a z-score for a chromosome/genomic region of interest to a z-score for a reference chromosome/locus.
The term “z-score” appears in three locations in the application as-filed:
Original claim 12 reads: “The method of claim 1, wherein the determining chromosome count step comprises the generation and comparison of a z-score for a chromosome of interest.” However, this fails to disclose what the z-score for the chromosome of interest is compared to.
Likewise, the specification at page 2 reads: “In another aspect of the method, chromosome count is determined by the generation an comparison of a z-score for a chromosome of interest.” Again, this fails to disclose what the z-score for the chromosome of interest is compared to.
Lastly, at page 23, the specification reads:
Aneuploidy status of a sample can also be determined by comparison of z-scores. This is done by first determining the mean and standard deviation of tag counts within a chromosome of interest in a group of reference samples, wherein the references samples have known euploid content. Then, a standardized score (i.e., z-score) is created for each chromosome of interest for each sample using the following equation: z-scorei,chrN=(chrNi-µchrN)sdchrN, where i represents the sample to be standardized, chrN represents the normalized tag count of the sample's chromosome, and µchrN and sdchrN represent the mean and standard deviation of the normalized tag counts, respectively, of chrN in the reference group. Typically, a z-score greater 3 identifies an outlier and indicates that the normalized tag count of the outlier exceeds the mean of the reference group by at least three standard deviations. However, a z-score lower than three, such as, for example, 2, can also identify an outlier.
This uses the phrase “comparison of z-scores”. However, there is no actual comparison of a z-score to another z-score disclosed here. Rather, it is the value of the z-score per se for the chromosome for the “reference” chromosome.
Therefore, the language in claims 40 and 51 lack support in the original disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 35-52 are rejected under 35 U.S.C. 103 as being unpatentable over Kinde et al (PLoS ONE 7(7): e41162, published July 18, 2012; cited on IDS of 3/24/2017) in view of Rabinowitz et al (US 2011/0288780, previously cited).
With regard to claims 35-41 and 43-52, Kinde taught a method for detecting aneuploidy in a gestating fetus by amplifying a mixture of fetal and maternal DNA obtained from a maternal blood In Silico PCR [27] predicted that each primer pair would amplify many distinct sequences from every nuclear chromosome.” See also figure 1D; note that amplification products were obtained from every one of the 22 human autosomes (including chromosomes 9, 13, 18 and 21).
Kinde additionally taught sequencing the amplicons to generate a plurality of sequence reads (see page 2, columns 1-2, “Sequencing Library Preparation” indicating that a second round of PCR was performed to add the 5’ grafting sequences necessary for hybridization to the Illumina flow cell (a high-throughput sequencing platform), and see column 2, “Sequence Tag Filtering and Alignment”, indicating that 37-base sequence tags were obtained).
Kinde additionally taught mapping the sequence reads to the genome (see column 2, “Sequence Tag Filtering and Alignment”, indicating that distinct sequences were aligned to the human genome), and determining the number of read counts for each locus; see “Quantitative Determination of Aneuploidy Status” on pages 4-5, indicating that tag counts were determined for tags within a chromosome of interest from a reference sample (e.g. known to be euploid) and a test sample, and then z-scores are calculated and compared to determine the ploidy state. Calculation of a z-score requires determining the read count (i.e. tag count); id.
Kinde presented a comparison between the z-score for chromosomes of interest in patient samples and the z-score for the same chromosome (thus serving as a “reference chromosome”) in normal samples, thereby determining aneuploidy; chromosomes tested were chr21, chr18 and chr13; see figure 3.
With regard to claim 42, Kinde taught that the primers comprised a universal primer binding site (i.e. UPS); see page 2, columns 1-2, “Sequencing Library Preparation”.

However, Rabinowitz, who also taught the use of sequencing for determination of ploidy, wherein one counts the number of sequence reads that map to a particular chromosome (see paragraph [0149]), and who also taught the use of high throughput sequencing for such purposes (see paragraph [0049], [0148], [0354], e.g.), had already contemplated extended such methods to preimplantation genetic testing using “a small number of cells biopsied from the trophoectoderm”; see paragraph [0189]. Regarding the specific number of cells, Rabinowitz contemplated the use of a single cell, a small number of cells, two to five cells, six to ten cells, etc. See paragraph [0188].
It would have been prima facie obvious to one of ordinary skill in the art before the instant application was effectively filed to apply the method of Kinde to preimplantation genetic testing as suggested by Rabinowitz. One would have been motivated to do this in order to know which IVF embryos were normal and which were not, so as to avoid implanting embryos with aneuploidies. In addition, one of ordinary skill in such endeavors would have been able to determine the appropriate number of cells to use.

Response to Arguments
Applicant's arguments filed 07/12/2021 have been fully considered but they are not persuasive. The inventor provided a declaration under 37 CFR 1.132. The declaration states:
Item 13a: “The cited art fails to teach or suggest obtaining nucleic acids from one to eight cells from an embryo, amplifying a plurality of human genomic loci from the nucleic acid using a primer pair that generate a plurality of amplicons, sequencing the plurality of amplicons to generate a plurality 
This argument is not persuasive. While no individual prior art reference relied upon teaches such, the claims are rejected under 35 USC 103 as obvious. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Item 13b: “The presently claimed methods require determining a copy number of the genomic region of interest or ploidy of a chromosome of interest using a single primer pair that amplifies a plurality of human genomic loci.”
The rejection arrives at this based on the combined disclosures of Kinde and Rabinowitz.
Item 13c: “Rabinowitz, Boyden, Johnson, Link and Lifton do not teach or suggest determining a copy number of the genomic region of interest or ploidy of a chromosome of interest using a single primer pair that amplifies a plurality of human genomic loci.”
This argument is not persuasive. Firstly, the present rejection does not rely on Boyden, Johnson, Link or Lifton. Secondly, indicating that Rabinowitz does not teach this feature is not persuasive because Kinde, upon which the rejection also relies, teaches this feature. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Item 13d: “The amount of DNA isolated from a single cell of a preimplantation embryo is about 6 picograms (pg). Accordingly, the amount of DNA isolated from 1 to 8 cells of a preimplantation embryo is about 6 to 48 pg.”

Item 13e: “The methods disclosed in Rabinowitz, Boyden, Johnson, Link and Lifton require additional nucleic acid manipulation steps compared to the claimed method (e.g., ligation of adapters, and removal of unligated adapters and ligase enzymes) which result in significant loss of nucleic acids, ligation products, and amplification template. Accordingly, although Rabinowitz allegedly contemplates using single cells, one of skill in the art would understand that the methods of Rabinowitz, Boyden, Johnson, Link and Lifton could not be successfully applied to a sample comprising 6-48 picograms (pg) of DNA.”
This argument is not persuasive. This argument is not persuasive. Firstly, the present rejection does not rely on Boyden, Johnson, Link or Lifton. Secondly, the rejection does not suggest performing the method of any of these references, nor even the method of Rabinowitz, using 6-48 picograms of DNA. The rejection arrives at performing the amplification, sequencing and analysis of Kinde’s method on the recited number of cells from a trophectoderm biopsy.
Item 13f: “Kinde discloses using a FAST-SeqS to detect aneuploidy, however, the method of Kinde requires at least 33 nanograms (ng) of DNA to detect aneuploidy, which is at least a 1000-fold more DNA than is required for the methods claimed herein. Kinde, or the other cited art, does not teach or suggest that the method of Kinde can be used with less DNA. Further, one of skill in the art would understand that the methods of Kinde requires a threshold amount of representative amplicons generated from a single primer pair, such that the resulting sequence reads thereof provide for a sufficient representation of a plurality of loci on a target chromosome as well as loci on one or more reference chromosomes to determine ploidy of a chromosome of interest.” 
This argument is not persuasive for the following reason. Firstly, Kinde did not teach or suggest that his method required the use of 33 ng of DNA; that is simply what Kinde used. No evidence has been pure fetal DNA (such as a trophectoderm biopsy suggested by Rabinowitz), one would have expected to need much less DNA, as the signal-to-noise ratio would have been higher. Even so, Kinde’s method was able to detect aneuploidy in mixing experiments using a mixture of 4% trisomic DNA in mixture containing 96% normal DNA; see page 5, left column, second paragraph and Fig. 3C. One of ordinary skill in the art would have had a reasonable expectation of success, therefore, in using less DNA than Kinde used, when working with samples that were 100% fetal DNA.
Item 13g: “At the time of filing, one of skill in the art could not have predicted, with any reasonable amount of certainty, that nucleic acids isolated from 1 to 8 cells could be amplified using a single primer pair, and sequenced, such that: (i) a sufficient amount of sequence reads were produced representative of a plurality of loci on a genomic region of interest (e.g., a chromosome of interest), (ii) a sufficient amount of sequence reads were produced representative of a plurality of reference loci (e.g., loci on one or more reference chromosomes), and (iii) that the amount and quality of the reads obtained were sufficient to determine a copy number or ploidy state of a genomic region of interest (e.g., a chromosome of interest).”
This argument is not persuasive for the same reasons discussed for item 13f.

The Examiner does not dispute that the claimed method provides advantages over the original method of Kinde. However, this does not mean the claimed method was non-obvious. Indeed the rejection set forth a rationale for combining the teachings of Kinde and Rabinowitz because of the advantage obtained by knowing which embryos were normal, prior to implantation.
Item 15: “In view of the foregoing, I submit that the claimed methods herein provide for unexpected and superior results.”
This argument is not persuasive, as Applicant has not established that the results were indeed “unexpected”.
Arguments of counsel are generally duplicative of the arguments presented in the declaration and are therefore similarly unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637